FILED
                            NOT FOR PUBLICATION
                                                                             OCT 24 2017

                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

JAGTAR SINGH,                                    No. 15-70054

              Petitioner,                        Agency No. A077-843-923

  v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III,
Attorney General,

              Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 20, 2017**
                              San Francisco, California

Before: WALLACE and CALLAHAN, Circuit Judges, and RESTANI,*** Judge.

       Jagtar Singh (“Singh”) petitions for review from the Board of Immigration

Appeals’ (“BIA”)’s December 12, 2014 opinion denying his motion to reopen

removal proceedings based on changed country conditions. Singh originally sought


* This disposition is not appropriate for publication and is not precedent except as
provided by 9th Cir. R. 36-3.

** This panel unanimously finds this case suitable for decision without argument.
Fed. R. App. P. 34(a)(2).

*** The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.
asylum relief based on his Sikh religion and participation in the Akali Dal Mann, a

Sikh separatist political party, and sought reopening based on deteriorating conditions

for separatist Sikhs, implementation in India of an advanced biometric identity

tracking system, and the election of a new prime minister in 2014. We have

jurisdiction pursuant to 8 U.S.C. § 1252(a). The BIA’s denial of a motion to reopen

immigration proceedings is reviewed for abuse of discretion. See Alali-Amin v.

Mukasey, 523 F.3d 1039, 1041 (9th Cir. 2008). Under this standard of review, the

panel will reverse the BIA’s denial of a motion to reopen if it is “arbitrary, irrational,

or contrary to law.” Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002). The panel

reviews the BIA’s determination of purely legal questions de novo. Singh v. INS, 213

F.3d 1050, 1052 (9th Cir. 2000).

      1. The BIA applied the correct prima facie standard and properly required

Singh to prove his new evidence would likely change the result of the case. INS v.

Abudu, 485 U.S. 94, 105 (1988). Further, Singh’s motion to reopen did not clearly

invoke an asylum claim, nor did his opening brief assert that the BIA erred in not

expressly indicating its analysis included the standard for an asylum claim.

      2.    The BIA did not fail to consider adequately Singh’s individual

circumstances. The BIA did not abuse its discretion in considering changed country

conditions for Sikhs and active Akali Dal members generally, including those with a


                                            2
history of arrests. The BIA also properly found that the evidence presented by Singh

did not relate to his own situation or was otherwise unreliable.

      3. The BIA considered Singh’s arguments based on country reports, the

biometric identity tracking system, and the election of a new prime minister. The

BIA’s conclusion that Singh did not establish significantly changed country

conditions to warrant an exception to the time limitation on his motion to reopen was

not “arbitrary, irrational, or contrary to law.” See Singh, 295 F.3d at 1039.

      PETITION DENIED.




                                          3